Citation Nr: 1509528	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative joint disease of the right hip.

4.  Entitlement to service connection for bilateral total knee replacements.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for pseudophakia.

7.  Entitlement to service connection for nuclear sclerosis.

8.  Entitlement to service connection a skin disorder, to include rosacea and acneform, to include secondary to herbicide exposure.

9.  Entitlement to service connection for hypertension, to include secondary to herbicide exposure and coronary artery disease.

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include secondary to herbicide exposure and coronary artery disease.

11.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include secondary to herbicide exposure and coronary artery disease.

12.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

14.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

15.  Entitlement to a compensable rating for scars on the chest, back, buttocks, thighs, and legs.

16.  Entitlement to a rating in excess of 10 percent for a thickened scar on the medial aspect of the left forearm.

17.  Entitlement to a rating in excess of 40 percent for fragment wounds of Muscle Group IX with partial paralysis of the ulnar nerve and arthritic changes of the right (dominant) hand.

18.  Entitlement to a total disability rating based individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Nashville, Tennessee.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Nashville, Tennessee.

In a July 2012 VA Form 9, the Veteran, a male, indicated that he did not want a Board hearing.  In an August 2013 statement of accredited representative in appealed case (in lieu of VA Form 646), the representative on page 2 noted that "the claimant elected not to appear before the Board for a hearing."  Later on page 5, the representative indicated that a female veteran would be presented additional testimony at a videoconference hearing when scheduled regarding an issue not on appeal.  There is no other indication the Veteran requested a videoconference hearing.  Given that the representative referred to a female veteran as the person who had requested the videoconference Board hearing and given that the representative referred to a type of issue not on appeal, the Board finds that there is no outstanding request by the Veteran for a videoconference hearing.

In October 2009, the Veteran filed claims of entitlement to service connection for sclerosis and pseudophakia and submitted medical evidence showing a diagnosis of nuclear sclerosis, an eye disorder.  The RO adjudicated issues of entitlement to service connection for pseudophakia and unidentified sclerosis.  In light of the medical evidence showing nuclear sclerosis in particular, the issue involving sclerosis is entitlement to service connection for nuclear sclerosis.

An April 2010 VA treatment record shows acneform changes of the nose.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider acneform as part of the issue of entitlement to service connection for rosacea.  Acneform disease is an Agent-Orange presumptive disease as well as early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e) (2014).  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board will consider the claim of entitlement to service connection for a skin disorder and the peripheral-neuropathy disorders as secondary to herbicide exposure.

In a July 2011 rating decision, the VA RO in St. Petersburg, Florida, granted service connection for coronary artery disease and assigned a 10 percent disability rating effective October 23, 2009.  In an August 2011 statement, the Veteran requested an increase in his service-connected disabilities.  Given the close proximity in time between the notice of the July 2011 rating decision and the fact that the Board must construe statements submitted by appellants liberally, the Board finds that the claimant filed a timely notice of disagreement with the initial assignment of a 10 percent disability rating for coronary artery disease.

In light of the above, the issues are as stated on the first two pages

The Veteran and his representative have waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted by the appellant.  38 C.F.R. § 20.1304 (2014).

The Board's review includes the electronic and paper records.

The issue of entitlement to service connection for a lumbar spine disorder has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In various statements, the representative notes that the VA examinations regarding the increased-rating claims are not more recent than 2012.  The representative also suggests that the service-connected disabilities have worsened.  Therefore, new VA examinations addressing the service-connected tinnitus, PTSD, coronary artery disease, various scars, and fragments wounds in the right hand as well as whether the Veteran is unemployable due to his service-connected disabilities is warranted.

In the August 2013 statement, the representative indicated that contemporaneous or recent VA treatment records are not in the claims file and are necessary for adjudication of claims.  The AOJ last obtained VA treatment records in July 2012 and should obtain any identified treatment records, to include all treatment records from the Nashville VA Medical Center from July 2012 to the present.

The April 2011 VA examiner addressed whether the peripheral neuropathies were caused by the service-connected coronary artery disease but not opine on whether they were aggravated by the service-connected coronary artery disease.  Moreover, there is no medical evidence addressing whether the peripheral neuropathies are secondary to herbicide exposure.  Therefore, another VA examination is required.

The Veteran attributes his degenerative joint disease of the right hip and bilateral total knee replacements to carrying heavy gear, weapons, and ammunition in service and slips and falls during service that resulted in injuries to the hips and knees.  The appellant is competent to report these events, and the Board finds him credible.  Given the conflicting medical evidence on whether the degenerative joint disease of the right hip and bilateral total knee replacements are related to active service, another VA examination is warranted.

Given that acneform is an Agent-Orange presumptive disorder, a VA examination is necessary to determine whether acneform as well as the rosacea is related to herbicide exposure.

Service treatment records reveal that the Veteran had defective vision on entrance in active service.  A VA examination is necessary to determine whether the pseudophakia and nuclear sclerosis are related to the in-service defective vision.

A March 2012 report of contact from the RO in Nashville, Tennessee, to the local office of the US Railroad Retirement Board in that city reflects that the RO could file a formal request with the local office for records pertaining to the Veteran's participation in that retirement program and that the request would be forwarded by the local office to the main office.  In an April 2012 letter, the RO informed the appellant that it would request treatment records from that government entity.  The RO never attempted to obtain any treatment records from the US Railroad Retirement Board on the assumption that the claimant needed to authorize the release of such records, which he did not.  It, however, appears that the RO could have obtained these records without the Veteran's authorization.  The AOJ should attempt to obtain all records pertaining to the appellant's claim for disability benefits from the US Railroad Retirement Board if possible without his authorization and if necessary with his assistance.  Given that these records are potentially relevant to all claims on appeal, the Board is deferring adjudication of all issues on appeal.

A November 2011 deferred rating decision reveals that the Veteran applied for VA vocational rehabilitation benefits.  The AOJ should associate his VA vocational rehabilitation file with his claims file.

The Veteran has reported he underwent bilateral cataracts surgeries in 1996 and 2000 at South Florida Baptist Hospital in Plant City, Florida.  Moreover, he has submitted evidence that he underwent left and right total knee arthroplasties at the University Community Hospital - Carrollwood in Tampa, Florida, in 2009 and 2010, respectively.  He also has stated specifically or submitted evidence that he has received cardiac treatment from the St. Joseph's Hospital (to include in 2005), the Tampa General Hospital (to include in 2005) and Dr. Rattes (to include in echocardiograms in 2008 and 2010) in Plant City, Florida.  The report of the February 2012 VA ischemic-heart-disease examination report shows that the claimant underwent a nuclear stress test and echocardiogram on August 25, 2010.  A May 2012 VA treatment record shows that the appellant currently receives cardiac treatment at the Centennial Medical Center.  The AOJ should attempt to obtain all records from these facilities and the reports of the August 25, 2010 nuclear stress test and echocardiogram.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify all private treatment for sleep apnea, hearing loss, degenerative joint disease of the right hip, bilateral total knee replacements, colon polyps, pseudophakia, nuclear sclerosis, skin disorder, hypertension, peripheral neuropathy of the left upper extremity, bilateral peripheral neuropathy of the lower extremities, tinnitus, PTSD, coronary artery disease, scars, and fragment wounds of the right hand, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Ask the Veteran to identify underwent a nuclear stress test and echocardiogram on August 25, 2010, and attempt to obtain those records.  Attempt to obtain all records regarding bilateral cataracts surgeries in 1996 and 2000 at South Florida Baptist Hospital in Plant City, Florida; left and right total knee arthroplasties at the University Community Hospital - Carrollwood in Tampa, Florida, in 2009 and 2010, respectively; cardiac treatment at the St. Joseph's Hospital (to include in 2005), cardiac treatment at the Tampa General Hospital (to include in 2005) and treatment from Dr. Rattes (to include in echocardiograms in 2008 and 2010) in Plant City, Florida; and all records regarding cardiac treatment at the Centennial Medical Center. .Regardless of the claimant's response, obtain all records from Nashville VA Medical Center from July 2012 to the present.

2.  Obtain the Veteran's VA vocational rehabilitation file and associate it with the claims file.

3.  Attempt to obtain, if possible without the Veteran's authorization, all medical records pertaining to the Veteran's claim for disability benefits under the US Railroad Retirement Board by submitted a request form to the local office in Nashville, Tennessee, which is supposed to be forwarded to the main office, or by contacting the main office directly.  If any additional assistance from the claimant is necessary, such as an authorization of release of records, the AOJ should contact the appellant and attempt to obtain his assistance.  The AOJ should document all efforts to obtain records from the US Railroad Retirement Board.

4.  Thereafter, schedule the Veteran for an examination or examinations to determine the nature and severity of degenerative joint disease of the right hip, bilateral total knee replacements, pseudophakia, nuclear sclerosis, skin disorder, peripheral neuropathy of the left upper extremity, bilateral peripheral neuropathy of the lower extremities, tinnitus, PTSD, coronary artery disease, scars, and fragment wounds of the right hand, and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner or examiners to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his degenerative joint disease of the right hip, bilateral total knee replacements, pseudophakia, nuclear sclerosis, skin disorder, peripheral neuropathy of the left upper extremity, bilateral peripheral neuropathy of the lower extremities, tinnitus, PTSD, coronary artery disease, scars, and fragment wounds of the right hand.

The examiner or examiners should answer the following inquiries:

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the degenerative joint disease of the right hip is related to his active service, to include carrying heavy gear, weapons, and ammunition in service and slips and falls during service that resulted in injuries to the hips.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the total knee replacement of either knee is related to his active service, to include carrying heavy gear, weapons, and ammunition in service and slips and falls during service that resulted in injuries to the knees.

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the pseudophakia and/or nuclear sclerosis is related to his active service, to include defective vision noted on entrance. 

An examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the rosacea and any other current skin disorder is related to his active service, to include exposure to herbicides.

If acneiform disease is not diagnosed, an examiner should reconcile that lack of a diagnosis with the acneform changes on the nose noted in an April 2010 VA treatment record.  

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy of the left upper extremity and, if so, whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the left upper extremity is related to active service, to include exposure to herbicides.

If peripheral neuropathy of the left upper extremity is diagnosed, an examiner should opine on whether it was caused or aggravated by either the service-connected coronary artery disease.

An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the bilateral peripheral neuropathy of the lower extremities is related to active service, to include exposure to herbicides.

An examiner should opine on whether the bilateral peripheral neuropathy of the lower extremities was caused or aggravated by either the service-connected coronary artery disease.

An examiner should comment on any current employment impairment caused by the service-connected tinnitus.

An examiner should comment on whether the Veteran had complete paralysis of the ulnar nerve in the right upper extremity.

The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected tinnitus; PTSD; coronary artery disease; scars on the chest, back, buttocks, thighs, and legs; a thickened scar on the medial aspect of the left forearm; and fragment wounds of Muscle Group IX with partial paralysis of the ulnar nerve and arthritic changes of the right (dominant) hand; and any additional disabilities for which service connection is established following the date of this remand.

A complete rationale for any opinion offered must be provided.

5.  The AOJ should undertake any additional development on the claims of service connection for sleep apnea, bilateral hearing loss, colon polyps, and hypertension.

6.  Then, adjudicate the claims on appeal with consideration of the additional evidence of record, to include the evidence submitted by the appellant.  If any of the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






